UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6226



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTHONY SCALES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:98-cr-00114)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam.


Anthony Scales, Appellant Pro Se. Mark Alex Grider, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Scales seeks to appeal from the district court’s

order   denying      his   request   for   appointment      of   counsel    at   the

government’s expense.         This court may exercise jurisdiction only

over    final    orders,     28   U.S.C.    §   1291   (2000),      and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Scales seeks to appeal is neither a final

order   nor     an   appealable      interlocutory     or   collateral      order.

Accordingly, we deny Scales’ motion for appointment of counsel and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED




                                       - 2 -